Name: 80/654/EEC: Commission Decision of 24 June 1980 approving a French programme on winemaking facilities in the Mediterranean region pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-11

 Avis juridique important|31980D065480/654/EEC: Commission Decision of 24 June 1980 approving a French programme on winemaking facilities in the Mediterranean region pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 177 , 11/07/1980 P. 0057 - 0057****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 24 JUNE 1980 APPROVING A FRENCH PROGRAMME ON WINE-MAKING FACILITIES IN THE MEDITERRANEAN REGION PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/654/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE FRENCH GOVERNMENT FORWARDED THE PROGRAMME ON WINE-MAKING FACILITIES IN THE MEDITERRANEAN REGION ON 4 JANUARY 1980 AND SUPPLIED ADDITIONAL INFORMATION ON 18 APRIL 1980 ; WHEREAS THE PROGRAMME RELATES TO THE DEVELOPMENT , MODERNIZATION AND RATIONALIZATION OF FACILITIES FOR THE MAKING , STORAGE , AGEING , BOTTLING AND MARKETING OF WINE AND FACILITIES FOR DERIVED PRODUCTS , AND THE MAKING OF CONCENTRATED MUSTS WITH THE AIM OF IMPROVING QUALITY , ADAPTING TO MARKET REQUIREMENTS , DIVERSIFYING PRODUCTION AND THUS IMPROVING AND STABILIZING THE PROFITABILITY OF THE SECTOR ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME DOES NOT EXTEND TO PROJECTS THE PURPOSE OF WHICH IS PRIMARILY THE PRODUCTION AND MARKETING OF PRODUCTS NOT LISTED IN ANNEX II TO THE TREATY ; WHEREAS IT ALSO RELATES ONLY TO PROJECTS COVERING WINES FOR WHICH SALES PROSPECTS ARE GOOD BY REASON OF THEIR TYPE AND QUALITY ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN RESPECT OF THE WINE SECTOR IN THE FRENCH MEDITERRANEAN REGION ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE PROGRAMME ON WINE-MAKING FACILITIES IN THE MEDITERRANEAN REGION , SUBMITTED BY THE FRENCH GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 4 JANUARY 1980 AND IN RESPECT OF WHICH ADDITIONAL INFORMATION WAS SUPPLIED ON 18 APRIL 1980 , IS HEREBY APPROVED . 2 . APPROVAL OF THE PROGRAMME DOES NOT EXTEND TO PROJECTS THE PURPOSE OF WHICH IS PRIMARILY THE PRODUCTION AND MARKETING OF PRODUCTS NOT LISTED IN ANNEX II TO THE TREATY . MOREOVER , IT RELATES ONLY TO PROJECTS COVERING WINES FOR WHICH SALES PROSPECTS ARE GOOD BY REASON OF THEIR TYPE AND QUALITY . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 24 JUNE 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT